DETAILED ACTION
1.	This office action is for the examination of reissue application 15/877,829 filed on January 23, 2018, of US Patent 9,245,532 (hereinafter “the '532 patent”) issued from application no. 12/501,201 (hereinafter “the '201 application”), responsive to amendments and arguments filed on May 16, 2022 in response (“the Response”) to the Final Rejection mailed on December 14, 2021.  Claims 1-39 were pending prior to the Response.  In the Response, Applicant amended claims 34, 36, 37 and cancelled claims 29-33, 35, and 39.  Claims 1-34, and 36-38 are pending.
	
Response to Amendments and Arguments
Claim Objections – 37 C.F.R  1.173
2.	Claim 29 has been cancelled obviating the objection to the claim.

Claim Rejections – 35 U.S.C. 251  Recapture
3.	Claim 34 has been amended to materially narrow the claim to avoid recapture rule.  Accordingly, recapture rejection of claim 34 and its dependent claim is withdrawn. 

Claim Objection - 37 C.F.R. 1.173

4.	37 CFR 1.173 (g) states:
g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

Claim amendments are objected to because amendments to claim 34 were not made relative to the patent claims which were in effect as of the date of filing of the reissue application.  Brackets are not appropriate to indicate changes to a new claim in a reissue application because removing limitation from a new claim is not a deletion relative to the patent that is in effect as of the filing of the reissue application.  If Applicant wishes to highlight changes relative to the previous version of the claims, it should be done in the remark section of the response or as a separate appendix. Appropriate correction is required.

Allowable Subject Matter
5.	Claims 1-28, 34, and 36-38 are allowed.
The reasons for allowance of these claims are as stated in the Notice of Allowance mailed on December 2, 2015 during prosecution of the ‘201 application.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	This application is in condition for allowance except for the claim objection discussed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Woo H. Choi/
Primary Examiner, Art Unit 3992

Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992